
	

114 S477 IS: Firearms Manufacturers and Dealers Protection Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 477
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To terminate Operation Choke Point.
	
	
 1.Short titleThis Act may be cited as the Firearms Manufacturers and Dealers Protection Act of 2015. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Because of the actions of the Department of Justice and the Federal Deposit Insurance Corporation (referred to in this section as the FDIC), the program known as Operation Choke Point has become a threat to the Second Amendment to the Constitution of the United States and to firearms dealers and manufacturers.
 (2)In the summer of 2011, the FDIC published an article in which it designated firearms sales and ammunition sales as high-risk industries.
 (3)The article published by the FDIC thus put manufacturers and dealers of firearms in the same category as cable box descramblers, credit card schemes, drug paraphernalia, escort services, get-rich products, home-based charities, lottery sales, online gambling, payday loans, Ponzi schemes, pornography, racist materials, and tobacco sales.
 (4)Most of the businesses grouped with the sale of firearms and ammunition involve activities that are inherently pernicious or patently illegal.
 (5)The obvious intent, therefore, of the inclusion of businesses in the FDIC's high-risk category was the eradication of those businesses. (6)The FDIC sought to achieve this eradication by encouraging banks to withdraw credit provided to targeted industries and otherwise terminate financial relationships with the businesses in question.
 (7)FDIC officials discussed mechanisms for guaranteeing that bank officials saw the list and [got] the message. (8)The FDIC and the Department of Justice worked together to implement Operation Choke Point to actively realize the objective of eradicating high-risk industries such as the sale of firearms and ammunition.
 (9)According to the Committee on Oversight and Government Reform of the House of Representatives, the FDIC and the Department of Justice may have misled Congress about this partnership in connection with Operation Choke Point.
 (10)Committee language in both the House of Representatives and Senate versions of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) completely defunded Operation Choke Point.
 (11)In order to salvage Operation Choke Point, the FDIC removed firearms sales and ammunition sales from the list of high-risk industries.
 (12)Even after that action, however, there is evidence that the FDIC and the Department of Justice continue to use Operation Choke Point to target firearms dealers such as Hawkins Guns LLC of Hawkins, Wisconsin.
 (13)There is evidence that the targeting of Hawkins Guns LLC is far from an isolated incident. (14)It has become clear that the FDIC and the Department of Justice can no longer be trusted to carry out Operation Choke Point without targeting the Second Amendment and firearm dealers and manufacturers.
 (b)PurposeThe purpose of this Act is to terminate Operation Choke Point and any similar program that attempts to infringe upon the Second Amendment or eradicate the manufacture and sale of firearms and ammunition.
 3.Protection of the Second AmendmentNo amounts appropriated or otherwise made available under any provision of law enacted before, on, or after the date of enactment of this Act, nor any amounts derived from any fee or other source, may be used by the Federal Deposit Insurance Corporation, the Department of Justice, or any other Federal agency to carry out Operation Choke Point or any other program designed to discourage the provision or continuation of credit or the processing of payments by financial institutions for dealers and manufacturers of firearms and ammunition.
		
